DETAILED ACTION
The last Office Action mailed 6 January 2021 is hereby vacated and replaced with this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5 February 2019 and 11 March 2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4 and 7 is objected to because of the following informalities:
Claim 4 recites the limitation “the communication terminal will transmits the connection request” in lines 5-6. For clarification it is recommended to change as “the communication terminal will transmit the connection request”.
Claim 7 recites the limitation “the image processing apparatus;” in line 4. For clarification it is recommended to change as “the image processing apparatus.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 7 recite limitations already recited in claim 1 using modified language.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2017/0013153 A1 (hereinafter referred to as “Shin”) in view of Takeuchi et al. US 2017/0034856 A1 (hereinafter referred to as “Takeuchi”).
As to claim 1, Shin teaches a communication terminal that performs wireless communication based on BLE (Bluetooth Low Energy) with an image processing apparatus that broadcasts different types of advertising packets based on the BLE (¶¶66-68, 70-71, 73, 244, and 246; figures 1-2 and 21: smart phone 20/device 220 communicates with image forming apparatus 10/210 using BLE), the communication terminal comprising:
a memory for storing one or more programs (¶¶244 and 246; figure 21: storage); and
at least one processor that executes the one or more programs to function as (¶¶244 and 246; figure 21: controller):
a reception unit that receives the different types of advertising packets periodically broadcasted based on the BLE from the image processing apparatus (¶¶71 and 77-78; figure 2: receive BLE advertising packets periodically broadcasted by image forming apparatus 210);
an identification unit that identifies a type of the advertising packet currently received based on the BLE from the image processing apparatus (¶¶68, 72, 77-78, and 127; figures 1-2 and 6: identify 
a transmission unit that transmits a connection request based on the BLE to the image processing apparatus that has transmitted the currently received advertising packet, after the identification unit identifies the type of the currently received advertising packet to be a specific type (¶¶68, 72, 78-79, and 134; figures 1-2 and 6: change application processor (AP) of device 220 from sleep to wake and transmit connection request based on the BLE packet to image forming apparatus 210 after identifying service identification information of image forming apparatus 210 based on the BLE packet received from image forming apparatus 210 being a match to desired service identification information).
Although Shin teaches “A communication terminal…an identification unit that identifies a type of the advertising packet currently received based on the BLE from the image processing apparatus; and a transmission unit…to be a specific type,” Shin does not explicitly disclose “by analyzing a PDU (Protocol Data Unit) in the currently received advertising packet”.
However, Takeuchi teaches a reception unit that receives the different types of advertising packets periodically broadcasted based on the BLE (¶¶192-194; figure 17: mobile terminal 10a receives advertising packets “ADV_IND,” “ADV_DIRECT_IND,” “ADV_NONCONN_IND,” and “ADV_SCAN_IND”);
an identification unit that identifies a type of the advertising packet currently received based on the BLE by analyzing a PDU (Protocol Data Unit) in the currently received advertising packet (¶¶111 and 192-194; figure 17: mobile terminal 10a identifies a type of the currently received advertising packet based on the BLE by analyzing whether the currently received advertising packet/PDU is “ADV_IND,” “ADV_DIRECT_IND,” “ADV_NONCONN_IND,” or “ADV_SCAN_IND”); and
a transmission unit that transmits a connection request based on the BLE that has transmitted the currently received advertising packet, after the identification unit identifies the type of the currently received advertising packet to be a specific type (¶¶192 and 194; figure 17: after determining the type 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Shin by including “by analyzing a PDU (Protocol Data Unit) in the currently received advertising packet” as taught by Takeuchi because it provides Shin’s apparatus with the enhanced capability of having a clearly defined flow based on the type of BLE advertising packet/PDU received (Takeuchi, ¶¶188-196; figure 17).
As to claim 2, Shin in view of Takeuchi teaches the communication terminal according to claim 1.
Takeuchi further teaches the identification unit identifies the type of the currently received advertising packet by analyzing a PDU type described in the currently received advertising packet (¶¶111 and 192-194; figure 17: mobile terminal 10a identifies a type of the currently received advertising packet based on the BLE by analyzing whether the currently received advertising packet/PDU type is “ADV_IND,” “ADV_DIRECT_IND,” “ADV_NONCONN_IND,” or “ADV_SCAN_IND”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Shin in view of Takeuchi by including “the identification unit identifies the type of the currently received advertising packet by analyzing a PDU type described in the currently received advertising packet” as further taught by Takeuchi for the same rationale as set forth in claim 1 (Takeuchi, ¶¶188-196; figure 17).
As to claim 3, Shin in view of Takeuchi teaches the communication terminal according to claim 2.
Takeuchi further teaches the identification unit identifies the type of the currently received advertising packet to be the specific type when the PDU type is determined to be ADV_IND by the analysis (¶¶111 and 192; figure 17: mobile terminal 10a identifies a type of the currently received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Shin in view of Takeuchi by including “the identification unit identifies the type of the currently received advertising packet to be the specific type when the PDU type is determined to be ADV_IND by the analysis” as further taught by Takeuchi for the same rationale as set forth in claim 1 (Takeuchi, ¶¶188-196; figure 17).
As to claim 4, Shin in view of Takeuchi teaches the communication terminal according to claim 1. Shin further teaches wherein the at least one processor executes the one or more programs to further functions as:
a determination unit that determines, in accordance with an operation using the communication terminal by a user of the communication terminal, the image processing apparatus as an image processing apparatus to which the communication terminal will transmits the connection request based on the BLE (¶¶78-79, 145, and 176; figures 2, 8, and 12: determine first image forming apparatus as image forming apparatus to send BLE connection request to in accordance with user’s operation of user device, location, and signal strength between user device and image forming apparatus).
As to claim 5, Shin in view of Takeuchi teaches the communication terminal according to claim 1. Shin further teaches wherein the transmission unit transmits the connection request to the image processing apparatus that has transmitted the currently received advertising packet, if a type of the currently received advertising packet has been identified to be the specific type by the identification unit (¶¶68, 72, 78-79, and 134; figures 1-2 and 6: change application processor (AP) of device 220 from sleep to wake and transmit connection request based on the BLE packet to image forming apparatus 210 after identifying service identification information of image forming apparatus 210 based on the BLE packet received from image forming apparatus 210 being a match to desired service identification information).
As to claim 6, Shin in view of Takeuchi teaches the communication terminal according to claim 1. Shin further teaches wherein the transmission unit transmits the connection request based on the BLE to the image processing apparatus that has transmitted the currently received advertising packet whose type is identified to be the specific type (¶¶68, 72, 78-79, and 134; figures 1-2 and 6: change application processor (AP) of device 220 from sleep to wake and transmit connection request based on the BLE packet to image forming apparatus 210 after identifying service identification information of image forming apparatus 210 based on the BLE packet received from image forming apparatus 210 being a match to desired service identification information).
Takeuchi further teaches wherein the transmission unit transmits the connection request based on the BLE to the apparatus that has transmitted the currently received advertising packet whose type is identified to be the specific type, after the reception unit receives an advertising packet whose type is identified to be another type based on the BLE from the apparatus and then receives an advertising packet whose type is identified to be the specific type based on the BLE (¶¶192-194; figure 17: after determining the type of the received advertising packet/PDU to be “ADV_IND” the mobile terminal 10a transmits a connection request to BLE terminal 20a having transmitted the currently received advertising packet, after first receiving an advertising packet/PDU whose type is identified as “ADV_NONCONN_IND” based on the BLE first received from BLE terminal 20a (i.e. receive “ADV_NONCONN_IND” at S103, return to S100, and then receive “ADV_IND” at S103)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Shin in view of Takeuchi by including “after the reception unit receives an advertising packet whose type is identified to be another type” as further taught by Takeuchi for the same rationale as set forth in claim 1 (Takeuchi, ¶¶188-196; figure 17).
As to claim 7, Shin in view of Takeuchi teaches the communication terminal according to claim 1. Shin further teaches wherein the transmission unit transmits the connection request to the image processing apparatus, when the reception unit receives an advertising packet periodically broadcasted based on the BLE from the image processing apparatus (¶¶68, 72, 78-79, and 134; figures 1-2 and 6: change application processor (AP) of device 220 from sleep to wake and transmit connection request based on the BLE packet to image forming apparatus 210 after identifying service identification information of image forming apparatus 210 based on the BLE packet received from image forming apparatus 210 being a match to desired service identification information).
As to claim 9, Shin in view of Takeuchi teaches the communication terminal according to claim 1. Shin further teaches wherein the communication terminal is a handheld device (¶246; figure 21: smart phone).
As to claim 10, Shin teaches a communication terminal that performs wireless communication based on BLE (Bluetooth Low Energy) with an image processing apparatus that broadcasts different types of advertising packets based on the BLE (¶¶66-68, 70-71, 73, 244, and 246; figures 1-2 and 21: smart phone 20/device 220 communicates with image forming apparatus 10/210 using BLE), the communication terminal comprising:
at least one processor that executes a program stored in a memory to function as (¶¶244 and 246; figure 21: controller and storage):
a determination unit that determines an image processing apparatus that a user of the communication terminal selects as an image processing apparatus to which the communication terminal transmits a connection request based on the BLE (¶¶78-79, 145, and 176; figures 2, 8, and 12: determine first image forming apparatus as image forming apparatus to send BLE connection request to in accordance with user’s operation of user device, location, and signal strength between user device and image forming apparatus);

an identification unit that identifies a type of the advertising packet currently received from the determined image processing apparatus based on the BLE (¶¶68, 72, 77-78, and 127; figures 1-2 and 6: identify service identification information of image forming apparatus 210 (of different service identification informations) based on the BLE packet received from image forming apparatus 210); and
a transmission unit that transmits the connection request to the determined image processing apparatus that has transmitted the currently received advertising packet if the image processing apparatus is connectable based on the BLE (¶¶68, 72, 78-79, and 134; figures 1-2 and 6: change application processor (AP) of device 220 from sleep to wake and transmit connection request based on the BLE packet to image forming apparatus 210 after identifying service identification information of image forming apparatus 210 based on the BLE packet received from image forming apparatus 210 being a match to desired service identification information).
Although Shin teaches “A communication terminal…an identification unit that identifies a type of the advertising packet currently received based on the BLE from the image processing apparatus; and a transmission unit…to be a specific type,” Shin does not explicitly disclose “by analyzing a PDU (Protocol Data Unit) in the currently received advertising packet”.
However, Takeuchi teaches a reception unit that receives the different types of advertising packets periodically broadcasted based on the BLE (¶¶192-194; figure 17: mobile terminal 10a receives advertising packets “ADV_IND,” “ADV_DIRECT_IND,” “ADV_NONCONN_IND,” and “ADV_SCAN_IND”);
an identification unit that identifies a type of the advertising packet currently received based on the BLE by analyzing a PDU (Protocol Data Unit) described in the currently received advertising packet, wherein the PDU type described in the currently received advertising packet indicates whether the 
a transmission unit that transmits the connection request to the apparatus that has transmitted the currently received advertising packet if the analyzed PDU type indicates the apparatus is connectable based on the BLE (¶¶192 and 194; figure 17: after determining the type of the received advertising packet/PDU to be “ADV_IND” the mobile terminal 10a transmits a connection request to BLE terminal 20a having transmitted the currently received advertising packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Shin by including “by analyzing a PDU (Protocol Data Unit) type described in the currently received advertising packet, wherein the PDU type described in the currently received advertising packet indicates” and “if the analyzed PDU type indicates” as taught by Takeuchi because it provides Shin’s apparatus with the enhanced capability of having a clearly defined flow based on the type of BLE advertising packet/PDU received (Takeuchi, ¶¶188-196; figure 17).
As to claim 11, claim 11 is rejected the same way as claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takeuchi as applied to claim 1 above, and further in view of Taylor US 2018/0317073 A1 (hereinafter referred to as “Taylor”).
As to claim 8, Shin in view of Takeuchi teaches the communication terminal according to claim 1. Shin further teaches wherein the image processing apparatus broadcasts the different types of 
Although Shin further teaches “wherein the image processing apparatus broadcasts the different types of advertising packets periodically,” Shin does not explicitly disclose “wherein a first time period in which the image processing apparatus broadcasts advertising packets whose type is the specific type based on the BLE and a second time period in which the image processing apparatus broadcasts advertising packets whose type is another type based on the BLE are repeated alternately”.
However, Taylor teaches the apparatus broadcasts the different types of advertising packets periodically, wherein a first time period in which the apparatus broadcasts advertising packets whose type is the specific type based on the BLE and a second time period in which the apparatus broadcasts advertising packets whose type is another type based on the BLE are repeated alternately (¶87; figures 11A-11B: transmit beacon advertising packets in one format over a first time period and transmit beacon advertising packets in another format for the next transmission interval, repeatedly alternating the formats over the transmission intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Shin in view of Takeuchi by including “wherein a first time period in which the apparatus broadcasts advertising packets whose type is the specific type based on the BLE and a second time period in which the apparatus broadcasts advertising packets whose type is another type based on the BLE are repeated alternately” as taught by Taylor because it provides Shin in view of Takeuchi’s apparatus with the enhanced capability enabling interaction with a wide variety of mobile devices with low latency (Taylor, ¶87; figures 11A-11B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasslin et al., US 2015/0172391 A1 – Method, Apparatus, and Computer Program Product for Network Discovery
Kerai et al., US 2016/0157048 A1 – Handling Bluetooth Low Energy Messages
Fujita, US 2019/0104557 A1 – Communication Apparatus, Method of Controlling the same, and Storage Medium

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469